Citation Nr: 1015178	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  09-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1944 
to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in part, denied the claim for 
service connection for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active 
service in the form of exposure to the noise of weapons fire 
during combat.  

2.  The Veteran has a current hearing loss disability, which 
cannot be reasonably disassociated from his in-service noise 
exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The Veteran's claim for service connection for bilateral 
hearing loss has been considered with respect to VA's duties 
to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009). 

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  The Veteran had active service in 
the Marine Corps from July 1944 to December 1946.  He asserts 
that during service he was exposed to acoustic trauma in the 
form of the noise of weapons fire during combat.  The 
evidence of record confirms that the Veteran served as a 
Marine in the Pacific Theater during World War II.  His 
discharge papers confirm that he served as a machine gun 
crewmember.  Accordingly, the Board finds as fact that the 
Veteran served in combat and that his accounts of exposure to 
the noise of weapons fire during combat are completely 
credible and consistent with the nature of his service.

In August 1946, separation examination of the Veteran was 
conducted.  The Veteran's hearing was noted to be normal 
(15/15) on voice testing.

VA outpatient treatment records dated in 2006 and 2007 reveal 
that he reported having increasing symptoms of hearing loss 
to his primary care medical providers.  However, no audiogram 
test results are indicated.

In March 2008, a VA audiological evaluation of the Veteran 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
75
80
85
LEFT
25
50
75
80
95

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 64 in the left ear.  These 
results reveal that the Veteran meets the criteria for a 
current hearing loss disability.  See 38 C.F.R. § 3.385. 

The opinion of the examining audiologist was that the 
Veteran's reported tinnitus was a result of his in-service 
noise exposure but that the hearing loss was "less likely as 
not due to noise exposure in the military based on the 
configuration of the audiogram (no notch present in the high 
freq.)."  

In February 2009, a private audiology examination of the 
Veteran was conducted.  The examination results confirmed 
that the Veteran has a current hearing loss disability within 
the criteria set forth in VA regulations.  The examining 
audiologist stated that the Veteran "has sensorineural 
hearing loss consistent with his age and noise exposure 
history.  It is my opinion that, as likely as not [the 
Veteran's'] hearing loss began with his in-service noise 
exposure."  

The Veteran had combat noise exposure during active service.  
He reports progressing symptoms of hearing loss since that 
point.  He has a current hearing loss disability within the 
criteria set forth at 38 C.F.R. § 3.385.  A VA medical 
opinion indicates that the Veteran's current tinnitus is 
related to his combat noise exposure but that his current 
hearing loss is not.  A private medical opinion indicates 
that the hearing loss began with the noise exposure during 
service.  As there is no reason to give one opinion more 
weight than the other the evidence is in equipoise.  
Accordingly, service connection for bilateral hearing loss, 
is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


